Citation Nr: 0921631	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1969 to May 1971.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Board remanded the case in August 2003 for additional 
development of the record.  In October 2006, the Board issued 
a decision denying entitlement to increased evaluations for 
residuals of a left Achilles tendon injury and for a low back 
disability, and denying entitlement to TDIU.

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (the Court).  Based upon a 
Joint Motion for Remand, in an August 2008 Order, the Court 
vacated the Board's decisions with regard to the evaluation 
of the low back and entitlement to TDIU (leaving undisturbed 
the Board decision as to the Achilles injury), and remanded 
those issues for further consideration consistent with the 
Joint Motion.  Any appeal with regard to the evaluation of 
the left Achilles tendon disability was dismissed, and no 
further issue remains on appeal.  The remaining issues are 
now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, the Board finds that a remand is required for VA to 
further assist the Veteran with the development of his 
claims.  Specifically, potentially pertinent updated VA 
treatment records have been referenced in recently submitted 
documents from the veteran's private doctor and his attorney, 
and the identified outstanding VA records should be obtained 
prior to adjudication of the veteran's claims.  In his March 
2009 statement, Dr. PC refers to ongoing VA treatment, for 
low back and left leg pain, and cites to a February 2008 
progress note.  In April 2009 argument, the Veteran's 
attorney also refers to 2008 treatment notes, and cites to 
them in support of his argument for either a higher schedular 
evaluation or a TDIU.  The claims file reflects only VA 
treatment records through November 2004.  Updated, 
potentially relevant VA records should be obtained prior to 
adjudication.

Additionally, the veteran's last VA examination for rating 
purpose in 2003 is now nearly six years old, and a new VA 
examination is in order to obtain current findings for rating 
purposes.  

While the veteran's attorney did not raise either of these 
points, the Board is well aware that the best decisions 
regarding the assessment of the severity of a Veteran's 
service-connected disability, and the level of VA 
compensation due such disability, are made when all the known 
records of pertinent medical treatment are available for 
review and when the detailed medical findings are recent.  It 
is for these two reasons that the matter involving the proper 
rating for the Veteran's low back disability, and the 
inextricably intertwined matter involving the claim for TDIU, 
should be remanded.  
 
As much as the undersigned Veterans Law Judge does not agree 
with the explanation in the Joint Motion for Remand, the 
Board must also remand these matters to comply with the 
Court's August 2008 Order to remand consistent with the Joint 
Motion.  

Specifically, the Joint Motion states that the December 2003 
examination did not comply with the Board's remand 
instructions because:  (1) the VA examiner did not provide a 
"clear statement" as to whether the Veteran experienced 
incapacitating episodes of low back pain, particularly in 
light of the veteran's complaints that "he must go to bed 
for half a week" and his receipt of lumbar epidural steroid 
injections; and (2) the VA examiner did not conduct new range 
of motion testing on the spine and Achilles tendon, relying 
instead upon previous range of motion testing.  See pages two 
and three of the Joint Motion for Remand.  

As to the purported failure of the December 2003 examiner to 
conduct new range of motion testing for the spine and the 
Achilles, the drafter of the Joint Motion must have missed 
page six of the December 2003 VA examination report, which 
contains numerical findings obtained following range of 
motion testing of the back (flexion, extension, right and 
left lateral flexion, and right and left lateral rotation).  
In his conclusion, the 2003 examiner reiterated, "Ranges of 
motion have been given in detail for both the left ankle and 
the low back."  See December 2003 VA examination report at 
page 10.  While the December 2003 VA examiner did refer back 
to prior examination reports, he made it clear that he was 
giving range of motion figures based on the findings at the 
time of the December 2003 examination.  Pages five and six of 
the December 2003 examination report discuss the measured 
ranges of motion in all planes, and include statements 
regarding any additional functional impairment due to factors 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
unclear how the Joint Motion can maintain that the doctor in 
December 2003 merely repeated his findings from a June 2000 
examination when the measurements clearly differ on the two 
examinations.

As to the statement in the Joint Motion asserting that the 
December 2003 examiner did not provide a clear statement 
regarding incapacitating episodes, the Board again sees 
inaccuracy.  On page nine of the December 2003 examination 
report the examiner specifically reports: "The veteran did 
not indicate, for the next question, that the lumbar spine 
disability has been productive of any incapacitating 
episodes;".  The VA examiner also specifically addressed the 
occurrence of incapacitating episodes, stating in the history 
that the Veteran reported that he sometimes "goes to bed for 
half a week" after heavy activity.  See page four of the 
December 2003 examination report.  The VA examiner, further, 
stated the definition of "incapacitating episodes" and 
referred to the history taken from the Veteran, which showed 
no instances which met that definition.

Regardless of any disagreement the undersigned may have with 
statements in the Joint Motion, the Board is required by 
Court order to remand this matter consistent with the Joint 
Motion.  As such, the examination ordered by this remand 
should include new range of motion testing and discussion as 
to the nature, severity and frequency of any incapacitating 
episodes.  

As stated above, the Board also notes that while the December 
2003 examination could be considered current at the time of 
the December 2006 Board decision, that conclusion would be 
quite a stretch in 2009.  Now, almost six years have passed 
since the Veteran was examined to assess the severity of his 
back condition.  The 2003 objective findings of record are 
stale, and a new examination is in order to ensure the record 
reflects the current status of the Veteran's disability.  The 
Board is charged with ensuring VA has met its duty to assist 
the Veteran with his claim.  The Board takes this 
responsibility very seriously.  As noted at the outset of 
this remand discussion, and again now, a remand is in order 
to obtain referenced evidence in VA's possession and to 
obtain an updated examination identifying the severity of the 
veteran's service-connected disability.

Moreover, the Board notes that during the pendency of this 
appeal the duty to notify in the context of claims for 
increased evaluation was addressed by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, supra.

The rating criteria applicable to the Veteran's low back 
disability include specific measurements of range of motion 
and specific time frames for periods of incapacitation.  
While the Veteran has demonstrated his actual knowledge of 
these provisions, actual legally adequate notice has not been 
provided.  On remand, fully compliant VCAA notice should be 
provided.  This should include notification as to the 
definition of an "incapacitating episode" as found in Note 
1 following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, at 38 C.F.R. 
§ 4.71a, which reads, in pertinent part, as follows:  "an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  

The Board also recognizes that VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, and that VA must thus consider 
whether the veteran is entitled to any staged ratings higher 
than those presently assigned.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(pertaining to assignment of disability 
evaluations and effective dates) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (pertaining to assignment of 
disability evaluations).  Notice must 
include the rating criteria under 
Diagnostic Codes 5292 (Prior to September 
2003), 5293 (prior to September 2002), 
5242, and 5243 (current, effective in 
September 2003), as well as the definition 
of an "incapacitating episode."

2.  Obtain any outstanding records of 
pertinent medical treatment from VA 
facilities, from November 2004 forward, 
particularly from the VA medical center 
(VAMC) in Salem, Virginia, and all 
associated clinics, as well as any other 
VA facility identified in the record.

3.  Schedule the Veteran for a VA 
examination of the low back and the left 
ankle for the purpose of assessing the 
nature and severity of the Veteran's 
service-connected disorders.  All 
indicated tests should be performed.  The 
veteran should be asked to specifically 
identify any periods during which time he 
was prescribed bed rest by a physician for 
his low back disorder.  Ask the examiner 
to describe the current status of the 
Veteran's service connected low back 
disability, and to specifically discuss 
whether the condition results in 
incapacitating episodes as defined in 
relevant regulations.  If such instances 
are shown, the examiner should discuss 
their length and frequency.  The examiner 
should comment on the impact of the 
service connected low back and left ankle 
disabilities on the Veteran's occupational 
functioning.  The examiner is asked to 
describe the types of functions and tasks 
the Veteran is capable and/or incapable of 
performing (e.g., sedentary or active; 
walking, sitting, standing; etc.).  A full 
and complete rationale for all opinions 
expressed is required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include consideration of 
alternative, more appropriate Diagnostic 
Codes.  If, in readjudicating the issues, 
an increased rating is found to be 
warranted, the agency of original 
jurisdiction should assigning staged 
ratings from the proper effective dates.  
See Hart, supra.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
attorney the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

